Per Curiam.

As the daughter, in this case, was 29 years of age, and not in the actual service of her father when she had the connexion with the defendant, the plaintiff cannot sustain the action. The rule is settled, that if the daughter be of age, she must be in her father’s service, so as to constitute, in law, and in fact, the relation of master and servant, in order to entitle her father to a suit for seducing her. If she be under age, she is presumed to be under his control and protection, so as to entitle him to the action, whether she actually resides with him or not; and this was the decision of the court, at the last August term, in Martin v. Payne, (9 Johns. Rep. 387.) in which the authorities were reviewed, and this plain distinction taken and adopted.
Judgment for the defendant